DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Chang at least fails to disclose the elements 
"determining whether an anchor of the live stream has a willingness to generate a playback video of the live stream based on the target data;  
 	in a case that a determining result is that the anchor of the live stream has the 
willingness to generate the playback video of the live stream: generating first playback data based on live stream data generated before a reference time point, and generating second playback data in real time based on live stream data generated after the reference time point; wherein the reference time point is a time point at which the determining result is obtained; 
	generating the playback video of the live stream based on the first playback data and the second playback data in response to that an instruction for generating the playback video of the live stream is received" in Applicant's claim 1 because firstly, the shortened clips or video summaries is only playback videos of parts of a full broadcast instead of a playback of the full broadcast, therefore, Chang cannot be equal to the playback video of the live stream in Applicant’s claim 1…the replays 177 are generated without considering a time point at which a determining result that an anchor of the live stream has a willingness to generate a playback of the live stream based on the target data is obtained. Secondly, Chang discloses any broadcast, which is a full event, is stored in the stored video content stream 164 without considering an anchor of the broadcast has the willingness to generate the playback data of a broadcast. Gupta disclose one part of advertisement which is played before a time point and another part of the advertisement which is played after the time point are used for being viewed and are not used to generate a playback video of the advertisement. May disclose the media files has been pre-stored, and then one part of the media files which is played before a time point and another part of the media files which is played after the time point. In contrast, first playback data before a time point and the second playback data after the time point are used to generate a playback video of the live video stream in Applicant’s claim 1 (pages 6-9). This argument is respectfully traversed. 
	It is noted that the claims do not recite “playback of the full broadcast”. The claims neither recite “the first playback data before a time point and the second playback data after the time point are used to generate a playback video of the live stream” in Applicant’s claim 1. 
	In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is based on the combination of Chang in view of Gupta/May. The rejection does not rely on Chang for teaching of first playback data based on stream data generated before a reference point, second playback data generated after the reference time point. Instead, either Gupta/May is relied on for this teaching. In particular, Chang is relied on for all claim limitation including generating first playback based on live stream data generated and generating second playback data in real time based on live stream data generated as explained on pages 3-4 of the non-final rejection except first playback data based on stream data generated before a reference point, second playback data generated after the reference time point. Either Gupta or May is relied on for this teaching as explained on pages 4-5 in the non-final rejection.
	With respect to Applicant’s argument that Chang does not disclose playback full broadcast, instead, Chang disclose playback only shortened clips or summary, which is part of a pull broadcast, the shortened clips  that captured by past key activities and therefore, cannot be equal to the playback video of the live stream in Applicant’s claim 1 (page 8), Examiner respectfully disagrees.
	As explained in the non-final rejection that Chang discloses the icons associated with captured clips are display during the live broadcast for use to replay video clips associated with past key activities of the live broadcast (paragraphs 0003, 0005). The interactive video broadcasting service 101 includes a video editor 178 may function as a replay generator that can select shortened clips or video summaries that capture past key activities of a developing event, and provide these replays to viewers who did not begin watching until after the past key activities occurred so that may be brought up-to-date with respect to the live event (see for example, para. 0054). Thus, the shortened clips or summaries are associated with past portion of the live event but the live event is still developing event. Thus, the first playback data and second playback data are read on first playback portion and second playback portion of a developing event or live stream that are playback/replayed from camera.
	With respect to Applicant’s argument that replays 177 are selected based on any type and any combination of available information suitable for detecting the occurrence of key activities include, for examples, indications of viewer interest, viewer engagement, and popularity with viewers, and the replays 177 are generated within considering a time point at which a determining result that an anchor of the live stream has a willingness to generate a playback video of the live stream based on the target data is obtained (page 8), Examiner respectfully disagrees.
	Chang disclose the icon is generated based on time of viewer engagements, or popularity of viewers with respective times in video stream. These information is used to generate icon representation of appreciation/population with respective time in the video stream (see for example, para. 0003, 0005, 0007, 0041-0042, 0045, 0048, 0054, 0071-0072). Thus, the replay of live video content is generated with respect to time in video stream that is popularity with viewers or engagements/appreciated meet the target data (threshold data) as explained in the rejection.
	With respect to Applicant’s argument that Gupta/May fails to disclose first playback data before a time point and the second playback data after the time point are used to generate a playback video of the live stream in Applicant’s 1 (pages 9-10), Examiner respectfully disagrees.
	generating a playback video of live stream based on first playback data and second playback data is already taught by Chang as discussed on page 3 of the non-final rejection. In addition, Gupta/May discloses generating first playback data before interrupted/selected time point and second playback data after the interrupted/selection time point based on result of the interruption/selection and generating the playback video of a live video (live content or content currently transmitted from a source/server) based on the first playback portion before interruption/selected time point and second portion/segment after the interrupted/selection time point as discussed on page 4-5 in the non-final rejection and cited portions in May or Gupta.
	Therefore, the combination of Chang and Gupta/May discloses all claim limitations including "determining whether an anchor of the live stream has a willingness to generate a playback video of the live stream based on the target data;  
 	in a case that a determining result is that the anchor of the live stream has the 
willingness to generate the playback video of the live stream: generating first playback data based on live stream data generated before a reference time point, and generating second playback data in real time based on live stream data generated after the reference time point; wherein the reference time point is a time point at which the determining result is obtained; 
	generating the playback video of the live stream based on the first playback data and the second playback data in response to that an instruction for generating the playback video of the live stream is received" in Applicant's claim 1 and other claims.
	For the reasons given above, the rejections are sustained as discussed below.
See also US 20180192000) for teaching of server determines (willingness) to generate a replay (bookmark of interest segments) of video based on interesting event according to received “like” actions (see include, but are not limited to, para. 0037, 0044+).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 15 are rejected under 35 U.S. C. 103 as being unpatentable over Chang et al. (US 20180146216) in view of either May Jr. et al. (US 20110246621) or Gupta (US 20170195746).

Regarding claim 1, Chang discloses a method for generating a playback video of a live stream, applied to a server of a live stream system (figure 1), the method comprising:
	 obtaining target data corresponding to the live stream in a playing process of the live stream (obtaining engagements, popularity data corresponding to live video broadcast stream in a playing process of the live video broadcast stream – see include, but not limited to, figure 1, para. 0042, 0048, 0054, 0072); 
	determining whether an anchor of the live stream has a willingness to generate a playback video of the live stream based on the target data (determining whether a broadcaster of the live video broadcast stream device to generate a replay/continue video of the live video broadcast stream based on the engagement, popularity data – see include, but not limited to, paragraphs 0045, 0048, 0054); 
	in a case that a determining result is that the anchor of the live stream has the willingness to generate the playback video of the live stream: 
 	generating first playback data based on live stream data generated and generating second playback data in real time based on live stream data generated based on reference time point; wherein the reference time point is a time point at which the determining result is obtained (generating first replay clip, second replay clip, etc. based on the live stream data generated based on time/point of decision the result of engagements, key activities associated with engagements, popularity data, etc. – see paragraphs 0005, 0007, 0045, 0048, 0054, 0072); 
	 generating the playback video of the live stream based on the first playback data and the second playback data in response to that an instruction for generating the playback video of the live stream is received (generating the replay video of the live video broadcast stream based on the replay clips in response to that an instruction/request for generating the replay of live video broadcast stream is received/requested – see include, but not limited to, paragraphs 0003, 0045, 0046, 0054).  
	Chang does not explicitly disclose first playback data based on stream data generated before a reference point, second playback data generated after the reference time point.
	May Jr. or Gupta (hereinafter referred to as May Jr./Gupta) discloses 
	generating first playback data based on live stream data generated before a reference time point, and generating second playback data in real time based on live stream data generated after the reference time point; wherein the reference time point is a time point at which the determining result is obtained (Gupta’s disclosure if skip time indicates the content was skipped at 10 seconds, then the start time of 8 seconds may be selected because it is the closest start time – see Gupta: para. 0022, 0047. Thus, the first playback segment with start time 8 seconds before reference time point of skipped time 10 seconds, and second playback data generated after skipped time 10 second is read on second playback data in real time…is generated after the reference time point. Or see May, Jr.’s disclosures in for example, figures 14B-14D, 16B-16E, 21, paragraphs 0162, 0216, 0230, 0246, wherein “generating first playback data based on data generated before reference time point” is read on downloading and/or generating media file before reference time point to end tag of the media file and/or current playback position and “generating second playback data in real time based on data generated after the reference time point” is read on generating playback data for subsequent media file after the end of previous media file and/or after the current playback position);
	 generating the playback video of the live stream based on the first playback data and the second playback data in response to that an instruction for generating the playback video of the live stream is received (see include, but not limited to, Gupta: figures 3-6, paragraphs 0047; May Jr.: figures 16C-16D).
	Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Chang with the teachings including generating first playback data based on stream data generated before a reference point, and generating second playback data based on live stream data generated after the reference time point as taught by Gupta/May Jr. in order to yield predictable result such as improving convenience for user to track the playback of the content or allowing content to be played back smoothly (see for example, May Jr. para. 0215, 0227). 

Regarding claim 2, Chang in view of May Jr./Gupta discloses the method according to claim 1, further comprises: in a case that the determining result is that the anchor of the live stream does not have the willingness to generate the playback video of the live stream: generating a third playback data of the live stream in response to that the instruction for generating the playback video of the live stream is received; generating the playback video of the live stream based on the third playback data (broadcaster and/or provider decides not to generate a replay or does not allow to skip/cache a segment of the content, generate another segment or continue playback subsequent portion of media content - see include, but not limited to, Chang: para. 0040, 0041, 0045; Gupta: paragraph 0021; May Jr.: para. 0162, figures 14B-14D) .  

Regarding claim 3, Chang in view of May Jr./Gupta discloses the method according to claim 1, wherein the target data comprises at least one of: behavior data of the anchor of the live stream, or popularity data reflecting a popularity degree of the live stream (see Chang: paragraphs 0045, 0048, 0054).  

Regarding claim 4, Chang in view of May Jr./Gupta discloses the method according to claim 1, wherein said determining whether the anchor of the live stream has the willingness to generate the playback video of the live stream based on the target data, comprises: determining whether the target data meets a preset playback condition; in a case that the target data meets the preset playback condition, determining that the determining result is to generate the playback video of the live stream; in a case that the target Atty. Dkt.: 11189-076US1 data does not meet the preset playback condition, determining that the determining result is not to generate the playback video of the live stream (determining number of engagement meet a threshold or user select to skip. If the engagement or popularity is above a threshold or user select skip, generate a replay, if below a threshold or user does not select skip, do not generate a replay or switch source – see include, but not limited to, Chang: paragraphs 0040-0041, 0045, 0054; Gupta: figures 5, 7-8).

Regarding claim 5, Chang in view of May Jr./Gupta discloses the method according to claim 1, wherein said determining whether the anchor of the live stream has the willingness to generate the playback video of the live stream based on the target data, comprises: inputting the target data into a preset neural network model (based on machine learning model – see Chang: paragraphs 0054, 0045); obtaining the determining result output by the preset neural network model on whether to generate the playback video of the live stream; wherein the preset neural network model is a model trained by sample target data of a plurality of sample live streams and result labels on whether to generate playback videos corresponding to the sample live streams (see include, but not limited to, Chang: paragraphs 0044-0045, 0048, 0054).  

Regarding claim 6, Chang in view of May Jr./Gupta discloses the method according to claim 1, further comprising: obtaining target data corresponding to the live stream in the playing process of the live stream in response to that the determining result is not to generate and the live stream has not ended (see include, but not limited to, Chang: paragraphs 0040-0041, 0045, 0054; Gupta: figures 5, 7-8; May Jr.: figures 14B-14D, 16B-16E) .  

Regarding claim 7, Chang in view of May Jr./Gupta discloses the method according to claim 1, wherein said generating the playback video of the live stream based on the first playback data and the second playback data, comprises: obtaining the playback video of the live stream by: splicing the first playback data and the second playback data into a fourth playback data; storing the fourth playback data; and creating an index for searching for the fourth playback data (combining/slicing the clips/media files into a playback back data/playlist, storing a playlist/sequence of clips/files and create index for searching for the playlist/sequence of playback data – see include, but not limited to, Chang: paragraph 0053, 0054, 0061, claim 11; May Jr. : paragraphs 0220, 0223, 0225).  

Regarding claim 8, limitations of a server that correspond to the method in claim 1 and are analyzed as discussed in the rejection of claim 1. Particularly, Chang in view of May Jr./Gupta discloses a server, comprising: a processor; a memory for storing instructions that are executed by the processor; wherein the execution of the instructions causes processor to: obtain target data corresponding to the live stream in a playing process of the live stream; determine whether an anchor of the live stream has a willingness to generate a playback video of the live stream based on the target data; Atty. Dkt.: 11189-076US1 in a case that a determining result is that the anchor of the live stream has the willingness to generate the playback video of the live stream, generate first playback data based on live stream data generated before a reference time point, and generate second playback data in real time based on live stream data generated after the reference time point; wherein the reference time point is a time point at which the determining result is obtained; generate the playback video of the live stream based on the first playback data and the second playback data in response to that an instruction for generating the playback video of the live stream is received (see similar discussion in the rejection of claim 1 and Chang: figures 1, 7-8; May Jr.: figures 1, 4, 6).  

Regarding claims 9-14, the additional limitations of the server that correspond to the additional limitations of claims 2-7 and are analyzed as discussed in the rejection of claims 2-7.

Regarding claim 15, limitations of a non-transitory computer readable medium that correspond the limitations of claim 8 and are analyzed as discussed in the rejection of claim 8. Particularly, Chang in view of May Jr./Gupta discloses a a non-transitory computer-readable storage medium, wherein in response to that instructions in the storage medium are executed by a processor of a server, the server is caused to: obtain target data corresponding to the live stream in a playing process of the live stream; determine whether an anchor of the live stream has a willingness to generate a playback video of the live stream based on the target data; in a case that a determining result is that the anchor of the live stream has the willingness to generate the playback video of the live stream, generate first playback data based on live stream data generated before a reference time point, and generate second playback data in real time based on live stream data generated after the reference time point; wherein the reference time point is a time point at which the determining result is obtained; generate the playback video of the live stream based on the first playback data and the second playback data in response to that an instruction for generating the playback video of the live stream is received (see similar discussion in the rejection of claim 1 or claim 8 and Chang: figure 1).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mercredi et al. (US 20180192000) discloses group video (see also para. 0044).
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
December 8, 2022